REVENUESHARES ETF TRUST REVENUESHARES NAVELLIER OVERALL A-100 FUND Supplement dated December 10, 2015 to the Summary Prospectus dated November 3, 2015, as supplemented December 2, 2015 Effective December 18, 2015, the RevenueShares ETF Trust will change its name to the Oppenheimer Revenue Weighted ETF Trust, and all references to “RevenueShares ETF Trust” will be replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, the RevenueShares Navellier Overall A-100 Fund will change its name to the Oppenheimer Navellier Overall A-100 Revenue ETF, and all references to “RevenueShares Navellier Overall A-100 Fund” will be replaced with “Oppenheimer Navellier Overall A-100 Revenue ETF.” Please retain this Supplement with your Summary Prospectus for future reference.
